Citation Nr: 1031153	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-24 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee.  

2.  Entitlement to an increased initial rating for instability of 
the right knee, rated as 10 percent disabling prior to March 9, 
2007 and as 20 percent disabling thereafter.  

3.  Entitlement to an initial rating in excess of 10 percent for 
a lumbar strain.

4.  Entitlement to an initial rating in excess of 10 percent for 
tension headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to July 2005.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision by the Department of 
Veterans Affairs (VA) Phoenix, Arizona Regional Office (RO).  The 
Board notes that the Veteran has moved numerous times during the 
pendency of this appeal.  The most current evidence indicates 
that the Veteran is living in the jurisdiction of the Roanoke, 
Virginia RO.  

The issues of entitlement to an increased initial rating for a 
lumbar strain and tension headaches are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Limitation of flexion to 45 degrees or less has not been 
demonstrated.    

2.  Since September 29, 2009, the Veteran's right knee has been 
productive of limitation of extension to approximately 15 
degrees.  

2.  Prior to March 9, 2007, the Veteran suffered from slight, but 
not moderate, instability in her right knee.  

3.  Since March 9, 2007, the Veteran suffered from moderate, but 
not severe, recurrent subluxation or lateral instability in her 
right knee.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating 
prior to September 29, 2009 for degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 
4.71a, Diagnostic Codes (DC) 5003, 5010, 5256-5263 (2009).

2.  Since September 29, 2009, the criteria for a 20 percent 
rating for the Veteran's degernative joint disease of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DCs 5003, 
5010, 5256-5263.

3.  The criteria for a rating in excess of 10 percent prior to 
March 9, 2007 for the Veteran's right knee instability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DCs 5256-5263.

4.  The criteria for a rating in excess of 20 percent since March 
9, 2007 for the Veteran's right knee instability have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DCs 5256-5263.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized. 38 
C.F.R. § 4.1.  Further, examination reports are to be interpreted 
in light of the whole recorded history, and each disability must 
be considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A review of the procedural history of the Veteran's claims is 
instructive.  The Veteran first sought service connection for a 
right knee injury and lower back condition in a July 2005 claim.  
She underwent a VA general medical examination in August 2005.  
Following this examination in an October 2005 rating decision, 
the RO service connected her right knee injury - characterizing 
her disability as degenerative joint disease, right knee status 
post ACL and meniscal repair - and assigned a 10 percent rating.  
The RO also service connected the Veteran's lower back condition 
- characterizing the disability as a lumbar strain - and assigned 
a 10 percent rating.  Based on the results of the Veteran's 
general medical examination, the RO also inferred a claim for 
service connection for tension headaches.  The RO established 
service connection for this issue and assigned a noncompensable 
rating.  

The Veteran filed a Notice of Disagreement in December 2005, and 
the RO issued a Statement of the Case in May 2006.  Though the 
Veteran's December 2005 Notice of Disagreement also included the 
issue of an increased initial rating for costochondritis, she did 
not include this issue on her July 2006 Substantive Appeal.  
Accordingly, only the issues of the initial ratings assigned for 
the Veteran's right knee, lower back, and headaches were properly 
appealed to the Board.  The Veteran underwent a second VA 
examination in March 2007.  

After filing her Substantive Appeal, the Veteran file a claim in 
November 2007, alleging that her right knee had further 
deteriorated and required surgery.  In a May 2008 rating 
decision, the RO granted a temporary total evaluation based on 
the Veteran's right knee surgery for the period of October 31, 
2007 to December 1, 2007.  This same rating decision established 
a separate rating for instability of the Veteran's right knee.  
This instability was rated as 10 percent disabling from July 23, 
2005 (the date of the Veteran's original claim) until March 9, 
2007; thereafter, the instability was rated as 20 percent 
disabling.  The May 2008 rating decision also revaluated the 
Veteran's service-connected tension headaches, finding that the 
disability warranted a compensable rating.  The RO issued a 
Supplemental Statement of the Case concurrent with this rating 
decision.  The Veteran underwent a final VA examination in 
September 2009, and the RO issued a Supplemental Statement of the 
Case in November 2009.  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
the Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with a veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Each of the Veteran's claims for an increased initial rating is 
evaluated separately below.

Degernative Joint Disease of the Right Knee

The Veteran's degenerative joint disease of the right knee has 
been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003-5260.  Diagnostic Code 5003 pertains 
specifically to degenerative arthritis, stating that degenerative 
arthritis will be rated "on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint or 
joints involved."  Id.  Thus, the Veteran's disability has been 
evaluated pursuant to Diagnostic Code 5260 which addresses 
limitation of flexion of the knee.  Limitation of flexion of the 
leg to 60 degrees is assigned a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent evaluation, and 
flexion limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when flexion 
is limited to 15 degrees.  Id.  

VA must also analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, which 
requires the VA to regard as "seriously disabled" any part of 
the musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Although § 4.40 does not 
require a separate rating for pain, it does provide guidance for 
determining ratings under other diagnostic codes assessing 
musculoskeletal function.  The Board has a special obligation to 
provide a statement of reasons or bases pertaining to § 4.40 in 
rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).

The Veteran first underwent a VA examination in August 2005.  The 
Veteran reported that she injured her knee while playing 
basketball in service, requiring surgery in January 2004.  She 
stated that she suffered from knee pain daily and used vicodin to 
relieve this pain.  She stated that as a result of her pain, she 
was unable to run, kneel or squat.  

Upon examination, the examiner noted that the Veteran had a 
limping gait and favored her right knee.  She noted that the 
Veteran had active flexion of 0-80 degrees with pain through all 
range of motion.  The Veteran lost 10 degrees of motion after 
five repetitions.  The examiner noted no tenderness or effusion 
in the Veteran's right knee.  

The Veteran underwent a second VA examination in March 2007.  She 
again reported her subjective complaints of right knee stiffness, 
swelling, and giving way.  She stated that she suffers from 
chronic pain that is relieved by rest.  While the Veteran 
reported that she walks with a limp and cannot sit or stand for 
prolonged periods of time, her right knee pain was not 
incapacitating.  

Upon examination, the examiner reported that the Veteran's right 
knee showed signs of edema, tenderness, abnormal movement, and 
guarding of movement.  Her right knee showed joint effusion and 
crepitus.  The Veteran had flexion of 0-90 degrees, with pain 
occurring at 90 degrees.  She had extension of 0 degrees.  The 
Veteran had pain, fatigue, weakness, lack of endurance, and 
incoordination as a result of repetitive use.  The anterior and 
posterior cruciate ligament stability test of the right knee was 
abnormal with moderate instability.  The medial and lateral 
collateral ligament stability test of the right knee was abnormal 
with moderate degree of severity.  The medial and lateral 
meniscus test of the right knee was abnormal with moderate degree 
of severity.  

Most recently, the Veteran underwent a VA examination on 
September 29, 2009.  The Veteran offered her subjective 
complaints of constant pain, weakness, and stiffness in her right 
knee.  She stated that her knee would occasionally swell after 
exertion.  She reported suffering from fatigability and a lack of 
endurance.  

Upon examination, the examiner found the Veteran to have passive 
flexion of 12-106 degrees, with pain at her maximum flexion.  The 
Veteran was found to have passive extension of minus 12.  The 
Veteran had an active range of flexion of 14-82 degrees, and 
active extension of minus 14 degrees.  After three repetitive 
motions, the Veteran had flexion of 14-86 degrees.  The examiner 
reported that the Veteran had right knee pain on maximum flexion.  
He found mild edematous swelling involving the medial joint 
recesses.  The Veteran had distinct atrophy in her right 
quadriceps, and the upper third of her right patella was painful.  
The examiner found no instability, no redness, and no heat with 
the Veteran's right knee.  The Veteran did have abnormal movement 
and guarding on movement.  Her gait was asymmetrical.  The 
Veteran's knee was not ankylosed.  

The records of the Veteran's VA outpatient treatment also have 
been obtained and associated with the claims file, and these 
records show the Veteran's subjective complaints that are similar 
to those from her various VA examinations.  

After reviewing the evidence, the Board determines that a staged 
rating most accurately reflects the Veteran's symptomatology, 
concluding that the 10 percent assigned is proper prior to 
September 29, 2009, with a 20 percent rating thereafter.  

Again, under Diagnostic Code 5260, limitation of flexion of the 
leg to 60 degrees is assigned a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent evaluation, and 
flexion limited to 30 degrees warrants a 20 percent rating.  The 
highest available rating, 30 percent, is warranted when flexion 
is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

The August 2005 and March 2007 examinations found the Veteran to 
have flexion of 80 degrees and 90 degrees respectively.  Though 
the objective findings of the August 2005 and March 2007 
examination do not meet the criteria for a compensable evaluation 
for limitation of motion of the knee, Diagnostic Code 5003 for 
degenerative arthritis provides that a 10 percent rating may be 
assigned for painful limitation of motion that does not meet the 
applicable compensable criteria.  Such a 10 percent award has 
been provided here, which the Board finds to be appropriate.  

The results of the September 29, 2009 VA examination, however, 
warrant a 20 percent rating.  While the Veteran had flexion above 
the compensable rate of 45 degrees in both passive and active 
range of motion testing, her extension had deteriorated to a 
compensable rate.  

Limitation of extension is evaluated pursuant to 38 C.F.R. 
§ 4.71, Diagnostic Code 5261.  Under that code, limitation of 
extension of the leg to 5 degrees is assigned a noncompensable 
rating.  Limitation of extension to 10 degrees is rated as 10 
percent disabling.  Extension limited to 15 degrees is rated as 
20 percent disabling.  Extension limited to 20 degrees is rated 
as 30 percent disabling.  Extension limited to 30 degrees is 
rated as 40 percent disabling.  Id.

The results of the September 2009 examination showed the Veteran 
to have extension limited to 12 percent with passive motion and 
14 percent with active motion.  As these findings approximate 15 
degrees, a higher 20 percent rating is warranted.  A 30 percent 
rating would only be appropriate if the Veteran's extension were 
limited to 20 percent.  While the examiner did find that the 
Veteran was limited to 20 percent extension, this limitation only 
occurred with strong resistance and not with active or passive 
motion.  

The Board has considered whether any analogous Diagnostic Codes 
would more closely approximate the Veteran's disability or would 
provide for a higher rating, but concludes that none do.  The 
Veteran has already been service-connected for instability under 
Diagnostic Code 5257.  The Veteran's knee has never been 
ankylosed, precluding a rating under Code 5256.  There is no 
evidence of impairment of the tibia and fibula, precluding a 
rating under Code 5262.  

The Veteran's disability is also not so severe as to warrant an 
extraschedular rating.  An extraschedular rating may be applied 
in exceptional cases involving marked interference with 
employment or frequent hospitalizations.  38 C.F.R. § 3.321 
(2009).  As outlined by the Court of Appeals for Veterans Claims, 
the Board uses a three-step inquiry to determine whether an 
extraschedular rating is warranted; "initially, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability."  
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the 
applicable rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examinations have found that the Veteran 
suffers from painful limitation of motion in her right knee, 
symptoms which are contemplated under the applicable criteria.  
As the Veteran's symptoms are already provided for in the 
applicable rating criteria, the first threshold of the Thun 
framework is not met, ending the Board's inquiry.  

In summary, based on its review of the evidence, the Board finds 
that prior to September 29, 2009, the Veteran suffered from 
painful motion in the right knee that did not limit flexion to 60 
degrees or less and did not limit extension to 5 degrees or more.  
Accordingly the Board concludes that the criteria for a rating in 
excess of 10 percent prior to September 29, 2009 have not been 
met.  Since September 29, 2009, the Board finds that the Veteran 
suffers from extension limited to 15 degrees and concludes that 
the criteria for a 20 percent rating since that date have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DCs 5003, 5010, 5256-5263.

Instability of the Right Knee

The RO established service connection for instability of the 
Veteran's right knee in a May 2008 rating decision, effective 
July 2005.  This instability was rated as 10 percent disabling 
until March 9, 2007 and as 20 percent disabling thereafter.  
Thus, the Board must determine the appropriateness of the ratings 
as already staged and must determine whether any further staging 
is warranted.  

The Veteran's service-connected instability of the right knee is 
currently evaluated as 20 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, pertaining to other knee impairment 
manifested by recurrent subluxation or lateral instability.  
Under this Diagnostic Code, a 10 percent rating is assigned where 
there is slight subluxation or instability.  A 20 percent rating 
is assigned where there is moderate subluxation or instability.  
A 30 percent rating is assigned where there is severe subluxation 
or instability.  The Board notes that the terms "moderate" and 
"severe" under this diagnostic code are not defined in the 
rating schedule; rather than applying a mechanical formula, VA 
must evaluate all the evidence to the end that its decision are 
"equitable and just."  38 C.F.R. § 4.6.

As detailed above, the Veteran has undergone three VA 
examinations.  In the first in August 2005, the examiner noted 
that the Veteran had a limping gait and favored her right knee.  
She used also used a cane and wore a knee brace when walking.  
The Veteran reported that her knee was swollen, painful, and 
unstable.  The examiner did not find the Veteran to be suffering 
from tenderness, effusion, or crepitus in her right knee.  Her 
drawers test was negative, but her McMurray's test showed 
apprehension or pain.  The Veteran's collaterals were without 
laxity.

At her next VA exam in March 2007, the Veteran again reported 
suffering from right knee pain, stiffness, swelling, and giving 
way.  Upon examination, the examiner reported that the Veteran's 
anterior and posterior cruciate ligament stability test of the 
right knee was abnormal with moderate instability.  The medial 
and lateral collateral ligament stability test of the right knee 
was abnormal with moderate degree of severity.  The medial and 
lateral meniscus test of the right knee was abnormal with 
moderate degree of severity.  

Most recently, the Veteran underwent a VA examination in 
September 2009.  The examiner reported her subjective complaints 
of her right knee giving out frequently, and she reported sudden 
subluxations of her right knee.  Upon examination, however, the 
examiner reported that no instability was determinable.  He did 
report that the Veteran suffered from mild edematous swelling 
involving the medial joint recesses, weakness, tenderness, 
abnormal movement and guarding on movement.  An MRI revealed 
subluxation of the medial meniscus.  

Taken together, a review of this evidence demonstrates the 
appropriateness of the 10 percent rating assigned prior to March 
9, 2007, and the 20 percent rating assigned after that date.  
Again, under 38 C.F.R. § 4.71a, DC 5257, recurrent subluxation or 
lateral instability that is slight is assigned a 10 percent 
rating, moderate subluxation or instability is assigned a 20 
percent rating, and severe subluxation or instability is assigned 
a 30 percent rating.  

Evidence from the August 2005 VA examination showed that the 
Veteran walked with a limp, wore a knee brace, and used a cane.  
These are all indicative of slight subluxation or instability.  
The examiner made no objective findings as to the Veteran's right 
knee stability, and the Veteran herself was similarly silent as 
to her knee's stability or subluxation.  Absent evidence that the 
Veteran was suffering from these symptoms, the Board cannot find 
the Veteran's instability to be moderate and must conclude that 
the 10 percent rating assigned is proper.

In the March 2007 examination, the examiner reported that the 
Veteran was suffering from moderate instability with respect to 
each of her ligaments.  In the September 2009 examination, the 
Veteran reported suffering from knee subluxations two times per 
week.  This is evidence of moderate subluxation or instability, 
and the 20 percent rating assigned is proper.  A higher, 30 
percent rating would only be warranted with evidence of severe 
subluxation or instability.  Given that the March 2007 examiner 
used the word moderate herself and that the Veteran complained of 
suffering from subluxations twice per week, the Board finds that 
these symptoms are best described as moderate and not severe.  

The Board has considered whether any analogous Diagnostic Codes 
would more closely approximate the Veteran's disability or would 
provide for a higher rating, but concludes that none do.  The 
Veteran's knee has never been ankylosed, precluding a rating 
under Code 5256.  Under Diagnostic Code 5258, a 20 percent rating 
is assigned for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint. 
38 C.F.R. § 4.71a, DC 5258.  This is the only rating provided for 
under this Code.  Here, prior to March 9, 2007, there is no 
evidence of locking and effusion in the Veteran's right knee, and 
there were no findings made as to the integrity of the cartilage 
of her knee.  While the Veteran was found to suffer from effusion 
in the March 2007 examination, rating the Veteran under 
Diagnostic Code 5258 would not result in a higher rating than the 
20 percent already assigned.  Further, the Veteran's 
symptomatology more closely aligns with the symptoms described in 
Diagnostic Code 5257.  The fact that the Veteran's symptomatology 
does align with the Diagnostic Code assigned also means that an 
extraschedular rating is not appropriate.  See Thun, 22 Vet. App. 
at 115.  

In summary, the Board finds that prior to March 9, 2007, the 
Veteran suffered from slight instability in her right knee.  
Since March 9, 2007, the Veteran suffers from moderate 
instability and subluxation in her right knee.  Accordingly, the 
Board finds that the criteria for a rating higher than 10 percent 
before March 9, 2007 and higher than 20 percent since that date 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.20, 4.27, 4.40, 4.71a, DCs 5256-
5263.

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

First, VA has met its duty to notify.  Service connection for 
these issues was granted in rating decisions of October 2005 and 
May 2008.  The Veteran is now appealing the downstream issue of 
the initial ratings that were assigned.  Therefore, additional 
VCAA notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 
2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of 
her claim.  This duty includes assisting her in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained 
and associated with the claims file the Veteran's service 
treatment records and records of her post-service VA treatment.  
With respect to her knee disabilities, the Veteran has been 
afforded multiple VA compensation and pension examinations.  The 
Board notes that the evidence already of record is adequate to 
allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


ORDER

An initial rating higher than 10 percent prior to September 29, 
2009 for the Veteran's degenerative joint disease of the right 
knee is denied.  

Subject to the laws and regulations governing the award of 
monetary benefits, a 20 percent rating for the Veteran's 
degenerative joint disease of the right knee, effective from 
September 29, 2009, is granted.  

Entitlement to an increased initial rating for instability of the 
right knee, rated as 10 percent disabling prior to March 9, 2007, 
and 20 percent disabling thereafter, is denied.   




REMAND

The Veteran also seeks an increased initial rating for her 
service-connected lumbar strain and tension headaches.  The 
Veteran contends that these disabilities are more severe than the 
10 percent rating that has been assigned to each.

In an effort to ascertain the Veteran's current symptomatology, 
the RO scheduled the Veteran for a VA examination in August 2008.  
Though the Veteran did not attend her scheduled examination, it 
appears that notice of the examination was sent to an address 
with a typographical error.  

A review of the Veteran's claims folder reflects that since she 
filed her claim, she has resided in Arizona, Georgia, Virginia, 
and Germany.  The Board notes that the Veteran has not been 
diligent in apprising VA of her current address following each of 
her moves.  

It is the Veteran's responsibility to keep VA apprised of her 
current address.  Despite the failure of the Veteran to promptly 
inform VA of her frequent changes of address, the fact that the 
notice of her examination was sent to an address with a 
typographical error outweighs the Veteran's lack of diligence.  
The Board thus believes it proper to reschedule the Veteran for 
her examinations.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran 
for examinations germane to her claims for an 
increased initial rating for tension 
headaches and an increased initial rating for 
a lumbar strain.  These examinations should 
be performed by a physician with the 
appropriate expertise in each area.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

Since it is important "that each disability 
be viewed in relation to its history," 38 
C.F.R. § 4.1, copies of all pertinent records 
in the Veteran's claims file, or, in the 
alternative, the claims file itself must be 
made available to each examiner for review in 
connection with the examination.  Each 
examiner should specifically state that he 
reviewed this information. 

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


